In the Information Disclosure Statement of August 26, 2019, three references were not considered because a complete copy (37 CFR § 1.98(a)(2); MPEP § 609.04(a)II) was not provided.
The abstract of the disclosure is objected to because on line 9, a comma should follow “unit”.  Correction is required (MPEP § 608.01(b)).
The disclosure is objected to because of the following informalities:  On page 2, line 16 lacks proper grammatical syntax.  On page 4, line 1, “choose” is misspelled.  On page 23, line 30, and page 39, ninth line, reference character “6” does not appear to be present in any of the drawings.  On page 28, line 1, “B – B” should apparently read -- E – E --, and on line 2, “10”, first occurrence, should be --9--.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-40, 43-45, and 48-54 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, US 2009/0030530 A1.  Figure 47, for example, illustrates a damper shaft rotatably mounted to a housing with a pair of partition walls respectively connected to the damper shaft 0176+).  Axial gaps, although not shown in Figure 47, would have been obvious in order to enable relative rotations.  A substantial portion of the generated magnetic field through at least two of the gap sections would have been obvious, if not inherent, because of their proximity to the magnetic field source (Figure 9) and because fluid flow and restriction may be controlled by magnets and electromagnets (paragraphs 0188-0190).
Regarding claims 33-34 and 36, any of the gap sections may serve as a damping gap and a sealing gap, depending on the viscosity imposed on the working fluid by the time varying magnetic field, and with “height” measured along the longitudinal direction of the damper shaft, the radial gap sections would innately have a greater height than the axial gap sections.  Regarding claim 38, a mechanical sealant would have been obvious from paragraphs 0204 and 0216.  Regarding claim 39, the orientation of the electric coil would have been obvious from the magnetic flux circuit 122 (paragraph 0184) depicted in Figure 9, and a coil or coils residing in ends as well as a central portion of the housing would have been obvious in order to effect a more uniform flux density along the length of the damper shaft so as to better regulate the working fluid viscosity.  Regarding claim 40, the housing having a relative permeability of above 100 would have been obvious to the ordinary practitioner from paragraphs 0178-0183 in order to impart sufficient conductivity or “magnetic charge”.  Regarding claim 45, connection ducts are evident from Figure 47.  Regarding claims 48-50, a control device and various sensor types are described in paragraphs 0228+, 0234+, 0297, 0353, and 0508, and interconnected rotary dampers would have been obvious from paragraphs 0239 and 0368 in order to utilize the controlled .
Claims 41-42 and 46-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774